Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 15, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.

Claim Amendments
           Applicant’s amendment to the claims filed 09/15/2022 is acknowledged. 
	Claims 2 and 7 are cancelled.
	Claims 1 and 6 are amended.
	Claims 16-19 are newly added.
	Claims 1, 3-6, 8-19 are pending.
Claims 8-16, 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species.
Claims 1, 3-6, and 17 are under examination. 

Election/Restrictions
New Restriction/Election Requirement:
	In papers filed 09/15/2022, Applicant added new claims 16-19, directed to alternative polystyrene substrates, necessitating the following restriction/election requirement:

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	Each alternative polystyrene substrate, as recited in claims 16-19, represents different species of the generic invention. Applicant is required to elect one, specifically recited species of polystyrene substrate, as follows:
a tissue culture-treated polystyrene substrate, as recited in claim 16;
a polystyrene substrate comprising a plurality of activated phenolic residues, as recited in claim 17;
a pegylated polystyrene substrate, as recited in claim 18; or
a thiolated polystyrene substrate, as recited in claim 19.
Applicant is required to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The alternative polystyrene substrates lack unity of invention because even though the inventions of these groups require the technical feature of a polystyrene material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Le et al. (2015) “Hydrogel arrays formed via differential wettability patterning enable combinatorial screening of stem cell behavior” Acta biomaterialia, 34, 93-103. Le discloses a photopolymerizing hydrogel precursor solution containing polystyrene. See Sections 2.2-2.3 on pages 94-96.

Election by Telephone:
During a telephone conversation with Applicant’s representative, Kirk J. Hogan, on 11/01/2022 a provisional election was made without traverse to prosecute a polystyrene substrate comprising a plurality of activated phenolic residues, as the species of polystyrene substrate, as recited in claim 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16, 18-19 are withdrawn from further consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species.


The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant has elected without traverse the invention of Group I, drawn to a composition comprising a visible light harvesting complex, a photoinitiator, a co-initiator, a di-thiol-terminated cross-linker, and at least one cysteine-containing peptide, in the reply filed 10/07/2021. See Requirement for Restriction/Election mailed 09/23/2021.
Applicant has elected without traverse a human iPS-derived neuron, as the species of type of cell, in the reply filed 10/07/2021. See Requirement for Restriction/Election mailed 09/23/2021.
Applicant has elected without traverse a polystyrene substrate comprising a plurality of activated phenolic residues, as the species of polystyrene substrate, during a telephone conversation with Applicant’s representative on 11/01/2022. See restriction/election requirement set forth above in this Office action.
In view of the above restriction/election requirements, claims 8-16, 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species.

Interview Summary
This action includes an attached interview summary.
	
Priority
	The instant application 16/617,753 was filed on 11/27/2019. This application is a National Stage of International Application No. PCT/US2018/034928, filed 05/29/2018, claiming priority based on U.S. Provisional Patent Application No. 62/512,337, filed 05/30/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed 09/15/2022 has been considered. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 06/20/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is newly applied.
This is a new matter rejection.
Claim 17 recites a polystyrene substrate comprising a plurality of “activated” phenolic residues. The recitation is directed to new matter. The specification discloses “Coupled with radical co-initiators (fast and slow), Tris(bipyridine)ruthenium(II) chloride [Ru(bpy)3]Cl2 may be used to activate phenolic residues of tissue culture treated polystyrene for covalent coupling in radical-initiated photocross-linking methods of polyethylene glycol (PEG)-based hydrogels” (page 2). It appears this disclosure may be directed to the embodiment of Example 3 (pages 16-17) whereby the phenolic residues of tissue culture treated polystyrene are used for direct conjugation with a hydrogel via RuBPY3, although Example 3 does not expressly describe RuBPY3 as activating the phenolic residues. However, under the broadest reasonable interpretation, the recitation “said polystyrene substrate comprises a plurality of activated phenolic residues” of claim 17 would encompass any modification to polystyrene to possess a more reactive phenyl group or additional functional activity relative to unmodified polystyrene. To conclude, although the specification provides adequate written support for the modification to polystyrene with RuBPY3 as described in Example 3, the specification does not reasonably provide adequate written support for any modification to polystyrene to possess a more reactive phenyl group or additional functional activity relative to unmodified polystyrene, as embraced by the broad scope of claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/095240 A1 to Lim et al. (published: 8 Jun 2017, filed: 2 Dec 2016); and Le et al. (2015) “Hydrogel arrays formed via differential wettability patterning enable combinatorial screening of stem cell behavior” Acta biomaterialia, 34, 93-103.
This rejection is newly applied.
Lim discloses a hydrogel solution comprising tris(2,2-bipyridyl)-dichlororuthenium(II) hexahydrate ([Ru(bpy)3]Cl2 • 6H2O) and sodium persulfate (SPS). See page 7, lines 33-37. Under the broadest reasonable interpretation, [Ru(bpy)3]Cl2 • 6H2O and SPS read on “photoinitiator” and “co-initiator”, as recited in the claims, because the ruthenium based transition metal complex ([Ru(bpy)3]Cl2) and sodium persulfate (SPS) cooperate together to initiate crosslinking of polymers when irradiated with visible light. See page 2, lines 15-34; see also page 13, lines 11-27. 
Lim further discloses that the composition comprises dithiothreitol (DTT) as a crosslinker. See pages 16-17, joining paragraph; see also page 32, lines 27-36. The crosslinker dithiothreitol (DTT) reads on “a di-thiol-terminated cross-linker”, as recited in the claims, because dithiothreitol (DTT) comprises two terminal thiol (-SH) functional groups (Official Notice taken, if necessary).
Lim also teaches encapsulation of biological cells (pg. 8, ll. 30-31), including mesenchymal stromal cells (MSCs) (pg. 16, first paragraph). See also pages 17-18, joining paragraph. Prior to the effective filing date of the instantly claimed invention, Le discloses photopolymerizing hydrogel solutions comprising CRGDS peptides (i.e. a cysteine-terminated RGD peptide), and that CRGDS peptides enhance attachment, spreading, and proliferation of MSCs. See Abstract; see Section 2.2 on pages 94-95. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition, as taught by Lim, to further comprise a CRGDS peptide, as taught by Le, with a reasonable expectation of success because, as discussed above, Lim teaches encapsulation of MSCs and Le discloses that CRGDS peptides enhance attachment, spreading, and proliferation of MSCs.
For microsphere encapsulation, Le discloses that carboxylate-modified polystyrene beads are added to the hydrogel precursor solution. See page 96, first full paragraph. Accordingly, Le teaches the addition of a polystyrene substrate, as recited in claim 1, under the broadest reasonable interpretation. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition, as taught by Lim, to further comprise carboxylate-modified polystyrene beads, as taught by Le, with a reasonable expectation of success in order to demonstrate microsphere encapsulation as taught by Le.
The carboxylate-modified polystyrene beads of Le read on a polystyrene substrate comprising a plurality of activated phenolic residues, as recited in claim 17, because the polystyrene contains phenyl groups and has been functionalized with carboxylate groups.


Claim 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/095240 A1 to Lim et al. (published: 8 Jun 2017, filed: 2 Dec 2016); and Le et al. (2015) “Hydrogel arrays formed via differential wettability patterning enable combinatorial screening of stem cell behavior” Acta biomaterialia, 34, 93-103, as applied to claims 1, 3 and 17 above; in further view of Rivarola et al. (2009) “A visible light photoinitiator system to produce acrylamide based smart hydrogels: Ru(bpy)3+2 as photopolymerization initiator and molecular probe of hydrogel microenvironments” Polymer, 50(14), 3145-3152; Greene et al. (2016) “Comparative study of visible light polymerized gelatin hydrogels for 3D culture of hepatic progenitor cells” Journal of Applied Polymer Science, 134(11), 10 pages; and Fuchs et al. (2012) "Photopolymerization and photostructuring of molecularly imprinted polymers for sensor applications," In SENSORS, 2012 IEEE (pp. 1-4), IEEE.
This rejection is newly applied.
Prior to the effective filing date of the instantly claimed invention, Rivarola is relevant prior art for teaching that aromatic amines (aryl amines) are useful co-initiators (electron donors) in photopolymerization systems comprising tris(2,2’-bipyridine)ruthenium (II) (Ru(bpy)3+2). See pages 3145-3146. In addition, prior to the effective filing date of the instantly claimed invention, the ordinary skilled artisan understood that ruthenium ([Ru(bpy)3]2+) is a type II photoinitiator that absorbs visible light, as disclosed by Greene (page 1, col. 2), and further that N-phenylglycine (an aryl amine) is a typical co-initiator of type II photoinitiators that absorb visible light, as disclosed by Fuchs (see page 2, col. 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the hydrogel composition, as taught by Lim, to further comprise N-phenylglycine (an aryl amine) with a reasonable expectation of success because aryl amines are useful co-initiators in photo-polymerization systems comprising Ru(bpy)3+2 (a type II photoinitiator) and N-phenylglycine (an aryl amine) is a typical co-initiator of type II photoinitiators that absorb visible light, as discussed above.
Claim 6 recites ranges for the mass concentrations of RuBPY3, SPS, and N-phenyl glycine used in the claimed composition. Differences in concentration will not support the patentability of subject matter taught or fairly suggested by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, a composition comprising RuBPY3, SPS, and N-phenyl glycine, as claimed, would have been prima facie obvious over the prior art for the reasons discussed above, and there is no evidence of record that the mass concentrations of RuBPY3, SPS, and N-phenyl glycine, as recited in claim 6, are critical. For these reasons, and for the reasons discussed above, the mass concentration ranges recited in claim 6 would have been prima facie obvious over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633